                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                      )           CASE NO. 8:15CR0143
                                               )
                      Plaintiff,               )           AMENDED
                                               )           ORDER RELEASING
V.                                             )           DEFENDANT FROM CUSTODY
                                               )
LEO PURVIS,                                    )
                                               )
                       Defendant.              )

       This matter is before the Court on the Defendant's motion requesting he be released to return

home and participate in services at Community Alliance in Omaha, Nebraska.

       On Consideration, the Court hereby ORDERS: that the Defendant shall be released from the

U.S. Marshal's custody on Wednesday, March 27, 2019, no later than 9 a.m. Defendant is to be

released to his wife, Kim Dale. She will take him to his appointment at Community Alliance on

March 27, 2019, at 11 :00 a.m. Mr. Purvis will reside with his wife in their home in Omaha,

Nebraska, and participate in programs at the Community Alliance at the direction of his Probation

Officer.

       In addition, the Defendant remains subject to all of the previously ordered conditions of his

supervised release. Further, the Court orders that if the Defendant fails to remain in such program,

participate in such program, and obey all the rules of such program, the Court shall be notified

immediately so that a warrant may issue.

       DATED this 25 th day of March, 2019.
